Title: General Orders, 24 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Orangetown Sunday September 24th 1780
                            Parole Indostan
                            Countersigns Ireland Iris
                            Watchword Independence
                        
                        For the day Tomorrow
                        Brigadier General Irvine
                        Colonel Gansevoort
                        Lieutenant Colonel Basset
                        Major Wiley
                        Brigade Major White
                        For detachment
                        Major Wallbridge
                        

                        After Orders
                        Such of the regimental Surgeons as have not had a fresh supply of medicine are immediately to send their
                            Chests to Mr Cutting Apothecary General to the Army at his Store near Paramus Church where they will get a supply.
                        The Inspectors and brigade Quarter masters excepting those belonging to the Light Infantry are desired to
                            meet the Inspector General tomorrow morning at nine ô clock at the Adjutant Generals.
                        The whole army to be under arms at ten o clock—the horses belonging to the Artillery both in the Park and the
                            line to be in readiness to move the Pieces.
                    